              Case 5:20-cv-01388-LHK Document 16 Filed 06/02/20 Page 1 of 3



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Petitioner
     DONALD KOLLMAR
7
                                 UNITED STATES DISTRICT COURT
8

9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN JOSE DIVISION
11

12                                               Case No. 20 Cv. 1388 LHK
     DONALD KOLLMAR,
13                                               DECLARATION OF BRIAN GREENSPAN
14                      Petitioner,
15
     v.
16
     UNITED STATES PRETRIAL SERVICES,
17
     NORTHERN DISTRICT OF CALIFORNIA,
18
                         Respondent.
19

20

21

22

23

24

25

26

27

28
               Case 5:20-cv-01388-LHK Document 16 Filed 06/02/20 Page 2 of 3



1    I, Brian Greenspan, declare under penalty of perjury as follows:
2
        1. I am a criminal defence lawyer in Toronto, Canada. Unless otherwise expressly noted, I
3
     state the following on personal knowledge. I have practiced exclusively criminal defence for
4
     the past 45 years. I have significant experience defending cases involving constitutional issues,
5

6    including claims for relief under the Charter of Rights and Freedoms. I have been retained by

7    Mr. Kollmar in Canada to defend the charges.
8
        2. I have reviewed the brief filed by the United States Attorney’s Officer opposing Mr.
9
     Kollmar’s petition for habeas corpus relief. With respect to Criminal Code of Canada s. 149
10
     (indecent assault), the purpose of this statute was to capture all elements of sexual impropriety
11

12   between a male and a female that fell short of fellatio/cunnilingus, vaginal penetration, or anal

13   penetration. The latter conduct was captured at the time by the offences of gross indecency (s.
14
     157), rape (s. 143), and buggery (s. 155). Acts of sexual impropriety committed by a male
15
     against a male complaint were addressed separately under s. 156 of the Criminal Code (indecent
16
     assault on male). S. 149 violations address proscribed conduct irrespective of the age of the
17

18   alleged victim. I attach hereto the following cases that support my contentions: R. v.

19   Maurantonio (sustaining section 149 violation where defendant falsely told adult female
20
     patients he was a doctor); King v. Smith (sustaining section 149 violation for assault against
21
     adult female who had accepted defendant’s offer of a ride); R. v. Jenick (sustained indecent
22
     assault charge under section 149 arising from grabbing victim by the neck, kissing her, and
23

24   holding her hand on the accused’s penis); R. v. Gale (sustained section 149 indecent assault

25   charge arising from pinch of buttocks).
26
        3. I also take issue with the prosecution’s argument that “constitutional principles under the
27
     Canadian Charter, such as due process, are not incorporated into the Treaty’s lapse of time
28

                                                      1
               Case 5:20-cv-01388-LHK Document 16 Filed 06/02/20 Page 3 of 3



1    provision.” ECF 9 at 32:5-7. That contention is both incorrect and misleading. In fact, in the
2
     United States v. Cobb and Grossman, [2001] 1 SCR 587, a case in which I appeared as counsel,
3
     a unanimous Supreme Court of Canada reaffirmed that “…both the extradition hearing and the
4
     exercise of the executive discretion to surrender a fugitive must conform with the requirements
5

6    of the Charter, including the principles of fundamental justice…” Therein, Justice Arbour,

7    writing for the Court, stated:
8
                This Court has confirmed, in Canada v. Schmidt, [1987] 1 S.C.R. 500,
9               at pp. 520-21, and again, more recently, in United States v. Burns,
                [2001] 1 S.C.R. 283, 2001 SCC 7, that the Charter applies to
10              extradition proceedings in the sense that the treaty, the extradition
                hearing in Canada and the exercise of the executive discretion to
11
                surrender the fugitive all have to conform to the requirements of the
12              Charter. The committal judge presides over a judicial hearing and he
                or she must ensure that the hearing itself is conducted in accordance
13              with the principles of fundamental justice (s. 7).
14
     In light of the judgment of the Supreme Court of Canada in Regina v. Jordan, 2016 SCC 27,
15
     which established a constitutional ceiling of thirty months between the time of the charge and the
16
     conclusion of the trial, beyond which delay is presumptively unreasonable, I continue to contend
17

18   that having regard to the facts of these proceedings there would be a constitutional bar to this

19   prosecution in Canada.
20
        I state the foregoing is true and correct under penalty of perjury of the laws of the United
21
     States of America.
22

23
     DATED: June 2, 2020
24
                                                   ________________________________________
25                                                 BRIAN GREENSPAN
26

27

28

                                                      2
